Citation Nr: 0718991	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  04-04 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1975 to 
August 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  Although the veteran requested a Board hearing 
on his VA Form-9, he withdrew his request for an appeal by 
writing dated February 2005.  See 38 C.F.R. § 20.704(e) 
(2006).


FINDINGS OF FACT

1. A July 1978 rating decision denied the veteran's request 
to reopen a claim for entitlement to service connection for a 
psychiatric disability.  The veteran was notified of his 
appellate rights, but did not file a notice of disagreement.

2. Evidence received since the July 1978 rating decision is 
cumulative of the evidence of record at the time of the July 
1978 denial and does not relate to an unestablished fact 
necessary to substantiate the claim.


CONCLUSIONS OF LAW

1. The July 1978 rating decision which denied the veteran's 
request to reopen a claim for service connection for a 
psychiatric disability is final.  38 U.S.C.A. § 7105(c) (West 
2002).

2. Evidence received since the July 1978 rating decision in 
connection with veteran's request to reopen a claim of 
service connection for a psychiatric disability is not new 
and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence - evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify 
the requirement that VA must provide a claimant notice of 
what is required to substantiate each element of a service-
connection claim.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In other words, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought.

After careful review of the record, the Board finds that VA 
provided the veteran with all necessary and proper VCAA 
notice.  In this regard, a June 2003 letter notified the 
veteran of the evidence and information necessary to 
establish entitlement to his underlying claim to service 
connection for a psychiatric disorder.  A letter sent to the 
veteran in September 2006 provided appropriate notice 
regarding what constituted new and material evidence, and 
specifically informed him what evidence and information was 
necessary to reopen his claim.  Both the June 2003 and 
September 2006 letters advised the veteran of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  
Finally, the September 2006 letter expressly informed the 
veteran of the need to submit any pertinent evidence in his 
possession.  

The Board notes that the September 2006 letter, which 
provided notice in accordance with Kent, was sent to the 
veteran after the initial September 2003 rating decision.  
However, to the extent that first element notice was not 
given prior to the initial adjudication of the claims in 
accordance with Pelegrini II, the Board finds that any timing 
defect was harmless error.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  The notice provided to the veteran in 
September 2006 was provided following a Board remand and it 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  Additionally, after the notice was 
provided, the case was readjudicated and a March 2007 
supplemental statement of the case was provided to the 
veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, No. 
02-1077 (U.S. Vet. App. Dec. 21, 2006) (a (supplemental) 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The September 2006 letter provided such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board also finds that the there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The veteran's service medical records 
are associated with the claims folder, as well as all 
relevant VA treatment records.  The veteran has not 
identified any additional relevant, outstanding records that 
need to be obtained before deciding his claim.  




Analysis

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of 'new and material' evidence.  If new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, VA must reopen the claim and review its 
former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 
155 F.3d 1356, 1362 (Fed. Cir. 1998).

The veteran's request to reopen his claim was received in May 
2003, and the regulation applicable to his appeal provides 
that new and material evidence means existing evidence that 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a) (2006).  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

In August 1975, the veteran filed a claim of service 
connection for schizophrenia.  In a March 1976 decision, the 
veteran's claim was denied on the basis that the veteran's 
schizophrenia existed prior to service, and there was no 
evidence of record that the veteran's active military duty 
aggravated his pre-existing disability beyond its natural 
progress.  In June 1978 the veteran filed to reopen his claim 
for entitlement to service connection for schizophrenia.  A 
July 1978 RO rating decision denied the veteran's application 
to reopen due to lack of new and material evidence.  The 
veteran was again notified of his appellate rights, but did 
not initiate an appeal of the decision; therefore, the RO's 
July 1978 decision is final.  38 U.S.C.A. § 7105.

In May 2003, the veteran again filed to reopen his claim for 
entitlement to service connection for a psychiatric 
disability.  In a September 2003 rating decision, the RO 
denied his application to reopen due to a lack of new and 
material evidence.  Evidence received prior to the July 1978 
decision included service medical records, the veteran's own 
statements that his psychiatric disability was related to 
service, VA inpatient psychiatry records dated August to 
October 1975 and April to June 1977, a June 1977 VA treatment 
summary, a November 1972 private psychiatric hospital report, 
and an April 1978 statement by the veteran's then-therapist.  
According to the July 1978 decision, the RO denied the 
veteran's request to reopen his claim because the newest 
evidence submitted since the March 1976 decision, the April 
1978 statement by the veteran's therapist, was based on a 
history given by the veteran and was not material to the 
issue of whether the veteran's military service aggravated 
his pre-existing psychiatric disability.

As an initial matter, the Board notes that although the 
August 1975 and June 1978 claims were for schizophrenia, a 
July 2003 statement by the veteran indicates that he believes 
he was discharged from service with bipolar disorder.  His 
December 2003 substantive appeal also indicates that he 
believes he was misdiagnosed with schizophrenia at the time 
he was discharged from service.  Therefore, the Board will 
consider the veteran's current claim as a request to reopen 
his claim for service connection for a general psychiatric 
disability, including schizophrenia and bipolar disorder.

New evidence received since the July 1978 RO decision 
includes more statements from the veteran, VA treatment 
records dated January 2002 through June 2003, and a July 2005 
statement by the veteran's step-father.  VA treatment records 
indicate continued treatment for bipolar disorder and note 
that for the most part his condition is stable.  The Board 
observes that, with the exception of a May 2003 VA treatment 
record, his VA medical records make little or no mention of 
the veteran's in-service hospitalization and diagnosis.  The 
May 2003 VA treatment record indicates that the veteran 
reported more anxiety and obsessive thought since reopening 
his claim.  He recounted that he was hospitalized in service 
and that, at the time, he felt overwhelmed with his Navy 
training.  However, there is no comment regarding any 
relationship between his current condition and service, nor 
is there any indication that the veteran's in-service 
hospitalization permanently aggravated his pre-existing 
psychiatric disability.

Also of record is a statement by the veteran's stepfather 
which notes that he observed the veteran to be a normal, 
healthy boy prior to entering the Navy.  He acknowledges that 
something occurred during service, and that since service, 
the veteran has changed and now has difficulty keeping 
employment.

After careful review, the Board concludes that this newly 
received evidence is duplicative of the record prior to the 
July 1978 rating decision, and does not raise a reasonable 
possibility of substantiating the veteran's claim.  The VA 
treatment records do not contain any competent medical 
evidence linking the veteran's current psychiatric disability 
to his military service, nor do they indicate that his 
military service aggravated his psychiatric disability.  
Rather, the new medical evidence does nothing more than show 
that the veteran continues to have a psychiatric disability 
and continues to receive treatment for it.  Similarly, the 
statement by the veteran's step-father is duplicative of the 
veteran's own assertions.  The step-father does not provide 
any lay evidence that the veteran's pre-existing psychiatric 
disability was aggravated by the veteran's military service.


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for a psychiatric disability has not been 
submitted.  The appeal is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


